ER:c r;. aer #1917752
ALLRED UNIT

2101 FM 369 Nth

IOWA PARK, TEXAS 76367

 

t`101\1011,-’1131112: JUSTICF.S
‘ JANUARY 6,2015
SIX_TH 9151‘~. coURT OF APPEALS

3100 AJ' j$r;§;\_:oL_Ava gu~h‘lo
TEXARKANA, TEXA.S __i» 55_1__r_

 

1n Re APPEAL comm NO. _06-_1__4___ 000;! _

 

 

judgement and sentence of _the 124th Dist.
Court of Gregg County,Texas)
ERIC.L» BILL V TEXAS

LETTER ECRH PLEADING
DEAR HCNORABLE JUSTICES OF THE SIXTH COURT OF APPEALS/

NOW COMES/ ERIC L» HILL/#1917752, the Appellant in the above Styled and
- numbered cause of action , who does make and file this LETTER FORM PLEADING/

 

 

who does make,declare,state,verify¢conplain, and plead under penalty of
perjury of the laws of the United States and the State of Texas,in accordance

with and pursuant to 28 U.S.€.sec. 1746 and Tex.Civ.Proc. and Rem.Code Sec.s

 

Plea§;;§_ is true and correct by hereinafter affixing my signature and its date
of execution and who does declare/atate;complain,and plead as followed
n v 1 .
` .\?_'~§*“~_I_S_'_I_C'“__TQ_~"§
l ERIC L. HILL #1917752 do declare that this Honorable Sixth Court of

Appeals has jur1ediction and awthority in th1s matter pursuant to the Appel~
lant having given timely and proper notice of appeal as noted by the records

and papers of this cause, _
'till furtherlthe Appellant, who is a Citizen,of both/the United States

and the State of Texas, who having been present at and during the trial pro~

cess and procedures does advance this foregoing LETTER FORM PLEADING in acc-

 

ordance with his right to seek remedy and redress of grievances and wrongs
union he experienc ¢ed as a defendant during his trial whose gross travesty of,

and miscarriage of justice abridged and deniedexpreesed and mandated rights
‘ '?_)>

3 `§"ude , '1‘HE STATE_

 

under the_§§§§§§ STATE§ CONST ITUTION_ and ,confirming laws}to f

T
...

pellant's scrutiny and close inspection of his Appeal Brief and State's Brief

 

E§_§eplg prompts the need and necessity of the Agpellant to take exigent res~
ponse of making and filing this §§§§§§_§Q§h“§&§§§§§§ in the best interest cf
justice to prevent further travesty and miscarriage of justice occuring at
‘the appeal process and procedure.

Therefore, the A zellant,a Citizen1§@§§1§§§;:§§§§§§§ by and through this
pleading seeking to be granted "hybrid representation". For if not for the
concerns and complaints of.the Appellant as hereinafter.set forth and ident-
ified being so blatant and overt unauthoriacd,unlawfulland unconstitutional
acts/actions,omissions,and otherwise conduct on part_of the Officers of the
\Court,namely; State's Prosecuting'Attorney and Defense Attorny;as well as,the

Trial Judge, whom without regard of the expressed and`implied mandate of both

 

Federal and State Constitutions and thier conforming laws governing prohib~
ition of giving evidence against self by direct or indirect means and fair and
impartial trial as a whole.

Still further, the Appellant deems it appropriate and important that this
Honorable Sixth Court of Appeals does adhere and comply with the express and
limplied mandate of the_§;§;§§§§@@§é§§§§;as made in ruling and opinion of

HAINES V KERNER,404 U.S. 519 (1972). For liberal review and consideration of

 

this LETTER FORM PLEADING is asst apprapriate. As the interest of justice in

 

this case hopefully'will address this in both letter and spirit of the_§;§.

II.

HUI'ION _FOR $'.'.'TSPENSION OF EBLE

move -~‘titwtioh and

-conforming laws are such.

a.Applicant, a Citizen, was subject to.a criminal process and procedure
at trial which failed to meet the minimun of Constitutional integrity

when the express and implied mandate of the U.S. Constitution,Amendment V

 

AND XIV sectioq_l, prohibiting being a witness against self was violated;
as was Texas Const itution Brticle 1, Sections l;lO;19;and 27 and Texas

_Code of Criminal Procedures, Article l.OS=
bonPPELLANT/A CITIZEN, was.subject to a criminal precess and proce-
dure at trial which failed to meet the minimum of Constitutional integ-

rity 4 _en @the e_rpress and implied mandate of the U. S CONSTITUTION NME~
oro;ectin~

   

ndment V and XIV section l. and guranteeing a fair and impar-

 

tial tricl; as does Texase€onstitution Article’l,sections lth:lQ;and.Z?
and Texas Code Criminal Procedures)nr ticle-l~OS¢ DOES EXPRESSLY AnD
jmplicitel$mandates were violated. l `

c. Appellate,a Citizen,was subject to a cri.minal process and procedure
at trial which failed to meet the minimum of Constitutional integrity
when the Trial Court abused its dicretion in refusing and failing to up»
-hold and enforce mandate of the U.S.=CONSTITUTION AMENDHENTS V,VIJAND
XIV S§§t}on ll WHEN TRIAL COURT REFUSED AND FAILED TO REHOVE JURI AND
OONDUCT hearing to preserve the minimum of integrity of the jury trial
process after the prejudicial injection of guilt of the Appellant ,a
Citizen4had been done_by'the Attorney for the-defense in opening arg»
ument before the impaneled jury causing harm and prejudice.

d. Appellate,a Citizen,was subject to a-criminal process and procedure

4

,at trial which failed to meet the ninimum of constitutional integrity where
an officer of the court,namely!States Prosecuting Attyn refused and failed
to uphold and protect the integrity of the jury trial process and procedure`
by not requesting the trial court to remove the jury_and make a judicial

of and about the Appellant's TRIAL‘ATTORNEY'S admitting”guilt" of his Client
who had not made AND ENTERED A "plea of guilty“ to charges alleged in the

indictment,but/the §ppellant had made and entered a "plea of not guilty"
which the jury would have been confused; as well as causing the Appellant

to be prejudiced and harmed by the opening argument;

Still furthe:{ ehere the afoermentiomed-and indentified substantive and st-
unknuuw ructural erroes as shown and supported by the trial records on appeal;
iwhich neither the Appellant's,a Citizeni whose appeal counsel and/or the States
Atty. refused and failed to recognize and identify the unauthorized,unlawful,
and unconstitutional ac S/actions,omissions and otherwise conduct and conditions

Ghich injected prejudice and hamm that had more than a reasonable posibility it

had effect on substantial and structural rights of Appellant, a Citizen, and
the outcome of his jury trial process and prooedureFor reason that neither off-
ice- of the Court at trial,as well as, appeal have given consideration to pre~
serving public trust and integrity of the jury trial process that the Appellant
n a Citizen/ advances in the best interest of justice to allow this court to pr -
serve judicial resources where ijury;prejudice¢and harm indermines the trial by
ag;¥_Brocess-and procedure. lt is of reasonable probability if the foregoing
errors had been appropriately and adequately addressed the Applicant would not
have been found"guilty" of a felony and would have been adjudged and punish

for the violation of the misdemeanor assault of which the guilty admission

was made in his opening and closing arguments .

In conclusion,the Appellant,a Citizen, Seeks the Honorahle Sixth Court of
§ppeals to act in the best interest of justice where the Appellant’s criminal
trial process and procedure_was infected with prejudice and~hanm that the out~
come and results show and support overt and blatant denial of the basic-of rights
mandated by the u.s.o:m§i:m'iou and the confirming laws of whi¢h the ._s_'i'Ai-*B oF __

TEKAS CONSTITUTDO§ and laws are such which the relief prayed for is just and

WHEREB ill Applicantia Citizen,doee pray that the hereinafter Appellant's
"Pro Se" Suppllemental-Brief filed in the best interest of justice is made a
part of this pleading and should otherwise be filed and heard in the best inte~
rest of justice as filed by a Citizen who make such request in good faith and
not to disrupt orderly process of the Court.
IVl

APPELIANT'S"PRO SE" SQPPLMAL_PBIEF FII.ED IN 'I`HE .BEST INE'I'EREST CF JUSTICE

 

NOW COMES,ERIC L. HILi/#1917752,the Appellant *, a Citizen,in the above
styled and numbered cause of action currently pending before this Honorable

Sixth Ccurt of Appeals and does move this‘MOTIDN FOR LEACE TO FILE SUPPLEMENTAL

 

 

"PRO SF~" BRIEF_ Il\'l THE }BES.T INTEREST OE` JUSTICE and this APPELLAN"_'C’S "PRO SE"

S¥_TPPLUI'NTAL H~`EIEF FILED IN THE BES.I‘ INTEPEST OF JUSTICE does mke,€@mplai!lr

 

and plead this travesty and miscarriage of justice in-the Appellant's trial

process and procedures as follows:
a
A.

IDENTITY OF PARTIES Al.\lD COUNSELS

Ihe Appellant,a Citizen,and "Pro Se" litigant who is and has proceeded
without the benifit of the use of the Clerk's Record (CR) and the Reporter's
Record (RR) which identifies all parties and those counsels,whom having app-
eared as a natter of record. For in the light of this/the Appellant requests
that the Honorable Sixth Court of Appeals_does take judicial notice of the
parties as identified in the record as having been brought before the Honorable
Sixth Court of Appeals. As the Appellant's Appeal Atty,namely,thwe Honorable
Tim Cone, "'es a partial listing of those_parties where the identity of the
trial Judge has been excluded.

B.

STATEMENT ABOUT ORAL ARGUMENT

 

The Appellant, a Citizen,who is.a person who is confined and does not
request any appearance or oral argument before this Honorable Sixth Court

of np.peals.v ,6

sawyme or fillisz cAs§_

 

__ The Appellant, a Citizen, does aver_that it is shown and reflected in the
Clerk's Record (CR) and the Reporter's Eecord (RR) that the Appellant,a'Citizen/
was engaged in the criminal.procesa and procedures as a result of a Grand jury

Indictment purportedly returned by lawfully empaneled Grand Jury who returned a

"true bill" to the inartfully disjunctively plead indictment which first involked

the 124th District Conrtls misdemeanor jurisdiction for three paragraphs of mis-
demeanor assault‘ For in being disjuctively'pled,it isxthe Appellant‘sia Citizenl

position and standing that the felony jurisdiction could nto otherwise involked

until the jury as empowered to hear evidence determined that the Appellant had

committed two or more unlawful acts within a twelve month period prior to the

return of the indictment purporting to involk Ooart's authority and jurisdiction.

 

~ pursuant to ,Texas Penal Code,Section 25,ll;

.Accordingly, the Court read the indictment into the record in its disj-
uctively pled state and the Appellant,af€itizen did make and enter his "plea
of not guilty“ in open Court before the jury. The trial.process and procedure
opened with opening arguments by both the State and the Defense. For it was
diring those opening arguments,the Appellant’sga Citizen,Trial Atty.did in his
opening argument inject prejudicial and harmful information when he informed
the empaneled jury the appellant,a-Citizen and`his client, was in fact "guilty
as offense as alleged in Paragraph Two"; As the State's Atty.an officer of the
-§gnrt,and the Trial Judge did not take any action to protect the integrity of
the jnry trial pr'cess and procedure wiich would have required a request by

the State's Prosecuting Att'- to remove the jury and/or upon the Trial Judge's

 

duty and responsibility for zreservin; fairness and the integrety of
trial.process and procednre for the Trial Judge to take initiative in adhere-

nce of upholding and enforcing the right and privilege not to have any infer-

ence or direct advancement of information directly or indirectly of incrimi~

nation which the Appellant'$:a Citizen and client,whose Atty had done in

7

opening argument;,?or where no action was taken by the Court and/or any 3fficer

of the Court,to wit,State's Prosecuting Atty._and/or Atty. for the Defense to

 

the appropriate and proper instruction af jury regarding this prejudicial,

harmful,and injurious unauthorized,unlawful,and uncostitutional acts,actionsl

w~

S;fect upon the outcome of

*.-l
l

cri ica

n has

(l
w

omissions;and otherwise conduct whi

lonV rather than

....a
61
m
91
h\
¢'D

onfinec

(°2

he Trial and the `ppellant being presently
being confined in the §onnty Jail.
The §ppellant,a Citizen,wno has read the State‘s Keply Brief and his Appe-

llate Brief finds no mention of the seriousness injected and inflicted during

 

‘cess where both the Stae's Atty. on appeal

~.¢

 

the Appeilant's,a-Citizen, Trial pa
and the Bppellant's Atty.on Appeal artfully e ade any direct or indirect add~
ressment of issue being brought to the Honorable Sixth Court of Appeals att-
ention in the best interest of justice by the Appellant,a Citizen who was in-
’jured and haemed by the unanthorized,unlawful,and uncostitutional prejudicial
and harmful opening argument admitting guilt of his client before the empaneled
jury.

Still further, the Trial Court's Refusal and failure_to timely and properly
instruct the empaneled jury with or without conducting an appropriate inquiry
as to the prejudicial and harmful opening argument of Trial Counsel and in-
quiry of the Appellant;a Citizen to asertain if in fact there was veracity to
the information given into record as opening argument before an empaneled jury
who had yet to recieve any evidence tending to show and support commission of
the elements of the offense charged in the indictment. As the Appellant’s
Trial Record affirmatively ahow and support the Appellant,a Citizen¢being over-
whelmingly "guilty“ of the allegations as pled in paragraph‘fwo misdemeanor~, `
assualt of which the Atty. for the Defense had advanced in-his opening argu-
--ment and closing.statements regarding his client's guilt. For there is no
showing that the Appellant,a Citizen, had committed any violation of the State
of TK ny _ v
g§;§i;§§ybawsgas alleged in paragraphss@ne and Three; as well as,there not

being any direct evidence by a witness whose true and real identity is

8

questionable having given false identification in an official investigation»

lTHEREFORE, the weight of the inflicted prejudice and harm cannot be suff-
iciently known where no showing in the record is present that the Trial Court
and/or any Officer of the Court tried to protect the integrety of the jury
trial process and procedures;as well as,the rights of the Appellant,a Citizen,
who was`prejudiced and harmed. As this is reflected and shown by the unautho-
rized,unlawful,and unconstitutional acts,actions,omissions,and otherwise con-
duct employed and used in Trial process and procedures that no corrctive effort
can be shown or documented as having occured in the trial records-

The Appellant,a Citizen,does plead to this Honorable Sixth Court of Appeals

if a finding is anda taht there need be a more definite and specific showing of
prejudice and harm for reason of lacking in clarity of facts and evidence found
in the Clerk's Record (CR) and the Reporter's Record (RR) which the Appellant,

a Citizen,pleads his standing.and position from the expressed and implied rulings
and mandate of the U.S. SUPREME CDURT in the hereinafteramiumities authorizing
this Honorable Sixth Court of Appeals to make the trial records available to

the Appellant,a Citizen as settled inLONG V DISTRICT COURT OF IOWA,335 US 192
(].966) ;DRAPER V WASHINGTON 372 '[iS 437 (]_963) :LANE V BRUN 372 U.S. 477 (]_963)_;_
BURNS v oalo 360 _uS' 252 (1959) ;-ES'KRIDGE v wAss.lNGToN 357 us_‘___;l4 (1958) ,and

Griffin v Illinois,351 US 12 (l956)._?or all of these authorities address the

 

issue: of the need and importance of the use of trial recoeds in preparing
pleadings. As this is affirmatively true in the instant matter where the
_é§g§}lant,A Citizen, as emphasis to the seriousness,importance,and exie-
gency of the Appellant's,a Citizen,advancement of this pleading in the best
interest of justice where a travesty and miscarriage of justice has been

enied protected and guaranteed rights under the §;§:§QN§FITT§§§§;

l

.uo~ l»~

.lL
l$§_U§..S_._EB_F§_§l`I?-`_F_‘Q
a. ISSUE PRESENTU mae _ous t
Appellant,a Citizen,w a subject to a criminal process and procedure,at

trial,which failed to meet the minimum of Constitutional integrety when the-

express and implied mandate of the U.S. CONSTITUIGN,AMENDMENTS V AND Xl!L§EC.

ldprohibiting being a witness against self`was violated : as was !g§as Con§tit:

 

ution Article I,§s l;lO;lQ;and 27 and §exas`€ode Criminal Proc.,Article 1.05.
b . ` ISSUE. PRESENTED NUMBER_'.-.Ty~_p

Appellantia Citizen, was subject to a criminal process and procedure at~
vtrial which failed to meet the minimum of constitutional integrety when the
express and implied mandate of the Q¢S Constitutipn Amendment VI and XIV §
4; p;otecting and guaranteeing a fair and impartial trial; as does E§§a§m§pn:
stitution Article I,§;l}10;19;and 27 and-Texas Code Criminal Proc.Article 1.05

Does expressly and implicitedly mandate were'violated.

c. ISSUE egusENTED NUMB&R THREE

 

Appellant}a Citizen,was subject to a criminal process and procedure,at
trial,which failed to meet the minimum of Constitutional integrety when the
Trial Court abused its discretion in refusing and failing to uphold and en-
force mandate of U S OONSTITUTION,AMENDMENTS Vc VI: andXIV §1 when Trial
Court refused and failed to remove the jury and conduct a hearing to preserve
the integrety of the jury trial process after the prejudicial injection of
"guilt" of the Appellant,a Citizen,had been done by the Atty» for the Defense
in opening argument before the empaneled jury causing harm and prejudice.

d. » IssUE PRESENTED NUMBER FpIB_

 

Appellant,a Citizen,waas subject to a criminal process and procedure,at
trial¢which failed to meet the minimum of constitutional integrety where the
officer of the Court,namely,$tates Prosecuting Atty. refused and failed to up-

. 4 ll

hold. and protect the integrety of the jury trial process and procedure by not'

10

requesting the Trial Court to remove the jury and make a judicial inquiry of
and about the Appelant's Trial Atty.admitting "guilt" of his client who had not
made or entered a "plea of guilty" to charges alleged in the indictment:but¢the
Appellant had made and entered a "plea of not guilty"'uhich the jury would have
been confused;as well as/causing the Appellant to be prejudiced and harmed

by the opening argument.

E.

-ARGUMENTS AND AUTHORITIES
a. ARGUMENT AND AUTHORITIES FOR_ISSUE PRESENTED NQH§§B ON§

_ The Appellant has and does advance in the best inerest of justice,as a
Citizen,that he was subject to a criminal process and procedure,at trial,which
failed to meet the minimum of Constitutional integrety when the express and in-
a witness against self wa$ violated{as doengexas ConstitutionArticle I,§s li
lO: 19; and 27 and Texas Code Criminal Proc.,§§ticle 1.05. Eor as a Citizen,who
-is the mpellant,who was the Defendant/whose Trial Atty withoutr regards for
the€xpress and implicit mandate of the U. 535 U.S. 525/&31 032 (2002);'HEDGPE’Y`PULIDC, 555 US (2008}
15 ` `

Né!>@rn-’ . .
(pe_r_ `_curia'm);mn v us 537_1151(1999) ; _YA;ES v ERALL 599 U.S. 391 \§91);

poRELLA v caLgoRNIAAQl Us 263 (1989)(per curiam); POPE v ILLINOI§A_{L Us 497
(1987); RosE v_'_cLAnK,478 Us 570 (1_986); _TUMEY v»oHIo,273 us'_ 510 (1927); and

"vARIZ9NA V FULMINANT", 4999$- 279, 310  (1991) of which addresses the issues of

 

substantive and structural error  infecting the fair and impartial trial as

mandated by US CONSTITUTION AMENDMENTS VI and XIV
Because none of those whom are formerly trained,schooled>and educated`in

the "art" and "science" of'the'field of_law deemed it both thier duty and obl-

igation to protect the integrety and public reputation of the Appellant¥s

cit-izén,trial proceeding which unlike US'v.M:/:ALEZ,§B us §_40,1;'1 (1006) posed

difficulty i; issessment of the substantial- and structural err-ors. The Appellant,
-` a Citizen, contends the express mandate of US CONSTIT§TI9N,AMENDMENT VI has been

overtly and blatantl1y violated and shown from the Trial Records when the Hon§r-

"In all criminal prosecutions the accused shall enjoy the right to a "'
Speedy and public trial ,by an impartial jury of the S- cate and district

wherein the cri me shall have been previously ascertained by lawyand info--'
rmed of the nat are and cat se of the accusation;to be confronted with the

witnesses against him;to have compulsory_process for_obtaining'witnesses
»in favor,and to have the assistance of Counsel for his defense..."

and further, §§_§Q§§§;§§NED.XI‘J, §Hl_ states;
".».All persons born or naturalized in the United States,and subject co the
jurisdiction thereof,are Citizens of the 9nited Staes and of the State
wherein they reside. No State shall make or enfoece any law which shall ab-
ridge the pr1v1leuges or immunities of Citiz e.zs_of the United Staes; nor
shall any State deprive any person of 1116/liberty or property,without due
process of law:nor deny to any person within its jurisdiction the equal
protection of the ]aws..."

..For it is the position and-standing of the Appellant ,who is acting in his
capacity as a Citizen, in the best interest of justice-to' bring this travesty
'"and miscarriage of justice to the Honorahle Sixth Court of Appeals for full and
proper addressment in  ac:cordance and pursuant to the Jur‘sulctlon and author-

ity which expressly mandates and requires upholding,protecting,and/orendzcsmmt

-vr~

J.O‘

 

 

.of the US CONSE: as reguired by the §eias Ccnstitution,Art.I,§I requiring such.

even further the complete upholding

Fl)

%Hich`the compliance" will assur

  
 

_,1 _ lai -- 7 .'
protecti no,, ind cnf_rcene. Wi The Texas Const., Art.l,§s lo,lQ,an 21 which all

 

. -

mandate and pr ctec¥ the right of a fair and impartial trial and so does the US
-C~F T-,Anuh~"§l& VI an¢l "IV il which the trial records'comfirn:and show view
lations of all bt the rudiments of justice n~t having been adhered and conformed
to by all those whom are -sc chooled, educ ed,-raintd,az also gactice the Ha t"
and`"science" of the field of law.
g. ARG§]I~SEE?'I AND AUTHORITIES E`€)R ISSUE' NU_M§ER ’l"~'{PEE

The Appellant has and does advance in the best_interest of justice,as a
Citizen,that he was subject to a criminal process and procedure,at trial,which
failed to meet the minimum of constitutional inte grety when t!ze Trial Court ab~
used its discretion in r efuseing and fai lizig to uphold and enforces the mandate
of the US CONST.,AMENDS V,VI,and XIV{§l when Trial Court refused and failed to
remove the jury ar o conduct a hearing to preserve the minimum of integrety of
the jury trial process after the prejudicial injection cf "guilt" of the Appe-
llant,a Citizen,had been done by the Defense Atty.in opening argument before the
empaneled jury causing harm and prejudice. For as the trial records affirmati Jely
show that the Appellant,a Citizen,was subjected to the harmful and predjudicial
unauthorized,unlawful,and uncc-stitutionala m,actions,omissions/and otherwise
overt and blatant misconduct of his Defense Atty.who during his opening argunent
admitted the "guilt" of his client¢the Appellant,a Citizen,before the State
Prosecutor had preffered any evidence in proof of any of the allegations made
in the indictment. As the position and standing of the Appellant ,a Citizen,is
that a Defense Atty.did taint the empaneled jury when-they heard the prejudicial
and ha Hful opening argument of the Defense Atty.whom appeared at that point to
be prosecuting the Appellant,a=Citizen/his Client, rather than affording any:
defense. Which the Appellant,a Citizen¢ does advance in the best interest of

justice the Trial Court in refusing and failing to remove the jury and conduct
17

a hearing to assertain needed and relevant information to dete1 mine the course
of action in preserving and protecting the integrety of the jury trial process;
as well as,the public trnst in such as the Trial Court's main duty and obliga-
tionnis seeking justice.:

Because the trial record is §evoid of any effort or act_on on the part of

  
 

the trial Court¢at the point of the hearing the V) efense Atyy!s overt and blatant
indifference and disregard for the trial'process and'procedure by having argued
in open court argument that his Client,the Appellant,a Citizen,was in fact"guilty"
after he,the Appel lant,a Citizen/ had made and entered a "plea- of not guilty".
:For this in itself required prompt and imediate attention of the-Trial Court to
`preserye the integrety of the'jury trial proc ess and procedure and to preserve
and protect the public trust of the judicial system as a whole that nas'openly
in question. This is supported and'substaciated by the express and implied man~
dateo of the US COhSi./hMEND.c V: VI: and Xl¥,§ l from tie Honorable Si:'th Court of
Appeals taking judicial notice of rulings and,and'further,the interpretation

of such by the Supreme Court of the U.S.in rulings,opinions,and authorities
interpretating snch.

Because of the 3ubject matter and nature of the Defense Atty‘ .s prejudicial

and harmful opening argument injecting’the ”guilt" of his €lient,the Appellant

a Citizen,the duty and obligation necessitated the Trial Court make inquiry

for the record,if the Defense Atty; was'avare and conscious of his having in-
fected the jury Vith the.prejudicial and harmful information prior to any evi-
dence having been offered by the State Pros- Atty. who had the burden of prov~
ing beyond a reasonable doubt the allegations.in the indictment that had now
been tainted As furt er inquiry.would_have been to"inquire.if in fact the
Appellant,a Citizenywas in fact ”guilty" as argued by his Defense Atty.,and if
so,the Trial Court bore the responsibility and duty to admonish the Appel-Jant,

a Citizen,in accordance with and pursuant to Tex-€ode of “rim. Proc,§sl. 131

1-14; l 157 '
_____L__;a__;§§§_§§_l§`where the grand Jury indictment has been disjunctively

pled involking theT Eial Jurisdicgion for for hearing and adju&ication oF' ~ '

of misdemaenor offense as alleged in paragraphs One and Tno.'and Three,of which

Paragrapthwo is of relevance and import in this matter before this Court in

n

the best interest of justice. Fo in doing so and otherwise taking appropriate

naction herein identified the State's Pros. Atty; conld haas personally and for#`“
mallyentered into stipulation of "gnilt" as to Paragraph Two eliminating any
'need of proving further the allegations cf Paragraph Two and would have allowed'
the Trial qurt’s giving of an appropriate an adequate instruction regarding
Paragraph Two and the Def. Attyis prejudicial and harmful opening argument and
nhich would have authoriaed evidence relevant to paragraphs One and Three some-
what curing the injected prejudicial and harmful opening argument that had tai~
nted the entire trial process and procedure-
Yet,where the record affirmativly supports that no action was taken by
v .

the Trial Court in any form,the Trial Court abused its discretion to the point
Of not declaring a mistrial and starting anew with a new jury in a second trial.
As where no action was taken in the'outsetjand further the Trial Court did not
address the issue in its jury charge the Appe lant,a Citiz'n;was`pantently sub-

ject to a denial of his rights as protected and gnaranteed by the U.S~.CONST.`

 

AMEND.S V:VIE and XIV,§ l as shown by the trial records. For the Trial Court’s
abuse of discretion in refusing and failing to remove the jury and conduct a¥
bhearin§ to aprise. itse f of neede information in order to make and take the
appropriate and adequate action in preserving and protecting the integrety of
the jury trial process and procedure of which would also have also protected
and'preserved public trust of the judicial system that.was not done revealingl
and Showing'substansive and structural error that had denied rights protected
and guaranteed.

In concluding/the‘Appellant,a Citizeniin the best interest of justice
would point out that_the Stae's»?ros. Atty.having chosen to disjuctively plead
three misdemeanors/Paragraphs 10ne,Two¢and Three;all unajuticated and then alle
eging thereafter Tex.Penal Code,§ 25.11 avertment. n

19 j

 

 

For the Appellant.a Citizen,takes position and standing the unauthorized/
unlawful,and uncostitutionalacts,actionsiand onissions,and otherwise overt and
blatant misconduct of the Def. Atty. in injecting the Client's ”gnilt" then

bound the Court to proceed with adjttication of matters relevant to Paragraphs

One and Three prior to charging the jury with full duty'where the evidence as

'O

rorfered by the State only showed and substanciated proof of-Paragraph Two a

isdemean r and the Appellant;a Citizen;is presently confined in prison for a

d

1
felony. As'again,the'Trial Court's abuse of discretion in refusing and failing

to conduct the hearin" the judicial process and procedure has denied the Appel~
lant,ah¢itizen,his.rights expressly and implicitely mandated by the Q;S§ CO§§Y;
AMEND.S V:'VI: XIV} §>l as determined ‘y.the Supreme Court of the United States.

In addition to the previously cited citations and authorities,the Honor-

 

-able Sixth Court of Appeals attention is also directed to, KANSAS V CHEEVER,(slip
opinion)(No.lZ-SOQ.Argued ll/l§/ZOlB--Denied'l£’ll/20131 which cited/ESTELLE V

SNITH, 451 U.S. 454 (1981) shedding light on the position and standingentitling

 

him/the AYpellant, a Citizenvto relief in the best interest of justice where_

the Defense~Atty!s error;and`lrial Court's abuse of discretion denied a rair and_

impartial trial process and procedure-

 

C`i. ARGU!V';ENTS..AND 'F;UT!ICRITI§B FCR ISSJE PRESENTED NIMBER FOUR
The Appellant has and does advance in the best interest of justice,as a

Citizen,that he was subject to"a criminal process and procedure/at trial,which

_failed to meet the minimum of constitutional integrety where an officer of the

Court,the'Statefs Pros.Atty; refused and failed to protect the integrety of

the jury trial process and procedure requesting the Trial Court to remove the.
jury and make judicial inquiry of'and about the Def.Atty.admitting "guilt" of
his C ient'who.had entered a"plea of not guilty" as heard by the empaneled
"jur vwho rhad been prejudiced~ and harmed by the opening‘argument; For the App-

ellant,a Citizen,is advancing this"argument and auchorities" would ask this
Sixth'Court of`Appeals to take judicial notice of'Tex;Code of Crim.Proc.,§ 2.01

 

Duties of Distrlct Attornevs which expressly and implicitely mandates in

20

         

stateing in relevant and pertinent part,"... It»shall.be the primary“duty of
all prosecuting attysj,including any special prosecyutors,not to convict,but toy
see-that justice is done...". 1
’Yet, the State's prosecuting Atty.refused and failed to move the trial`
Court to remove the jury and make judicial inquiry into the nature and basis of
'the Defense Atty.'s admitting his Client's "guilt"in the opening argument and
prior to the proffering of any evidence by the State. As it is this failure
‘ and refusal on part of the State's Pros. Atty., the Appellant contends and co-
mplains Tex Code of Crim Proc, Art§Z.Ol was violated furthering the inquiry
of the Appellant's,a Citizen,right's to be free of giving evidence against him~
self by and through his Defense Atty,’s opening argument admitting his Clients
"guilt”. For since 1935 the Supreme Court of the United Stateshas ruled it isa
is the duty of the Prosecuting Atty. to see that justice is done as ruled and _
mandated in the case of,BEGER V US, 295 U.S. 78 (1935)..
lt is of notice that where the State's Prosecuting Atty. heard personally
the-Appellant‘s,a Citizen( Def. Atty.by and through his unauthorized,unlawful/
and unconstitutional acts)actions,omissions,and otherwise conduct his overt v
'and blatant misconduct infect the empaneled jury with prejudice and harm by
admitting his Client‘s "guilt"that made the jury privy to "Atty.Client priv-
ileged information“ that tainted the juries ability to preform its duties in
accordance with the United States Constitution mandate governing prohibition
against giving of evidence against self and a fair and impartial trial which
includes a jury that had not been tainted making it Constitutionally infirm.
But,the inaction on the part of the States Pros. Atty.who then embraced an
area which is extremely'prohibited and contrary to duties seeking only to
protecting jury trial process and proceddre and protection of the judicial »_
by insuring the integrety of both,sequEGER V UNITED STATES,supra.

'Because the error is reviewed in light of the "harmless error standard"
that requires the Appellant,a`Citizen,to identfy prejudice tracable to claim
violation,see,CHAPMAN V CALiFORNIA, 3§6 US'l§ (19671L which the instant com-

. ._ n 214 v

     

:plaint by the State's Pros. Atty.'s refusal adnd failure to attempt to hav e
the Trial Court remove~the tainted jury to assertain if it was within the best
interest of justice to proceed with the currant trial with the tainted jury.

'Due to the trial record not reflecting any acts or actions on part of the
State's Pros.Atty. which was not employed for any other reason of obtaining a
conviction as the State's proffering of evidence to support and prove parag*
raph two which the Appellant's a Citizen,trial counsel had already admitted
the Client AS BEING GUILTY OF prior to hearing any evidence the State proffered.

The Appellant,a Citizen, take position and standing that where the State‘s

levidence proffered relevant to Paragraph WEB one and Three was denied by the a-
llged victim and the State's witness had personally given false information as-
to §§§ identity and not having been shown or proven to be the same person whom
the testifiying police officer who purportedly interviewed on the day,date,and
time as required and needed to substanciate elements of the offense beyond a
reasonable doubt. For in the instant case,the mimicking of,then Solicitor Gen-
eral Thurgood Marshall could have and should have been emplyed aS NOTED'by,

BLACK V UNITED STATES, 385 U.S. 26 (l966),who requested the Supreme Court of the

 

United States grant a new trial..

In the inspection of the trial records,it should be noted that it is app-
arent from the outset of the prosecution of the Appellant,a Citizen,that neither
the police and/or Gregg County Prosecutors had engaged in any serious invest-
igation of either the State's witness or facts which the state based its case
upon. For it is apparentt that where the disjunctive pleading as done by the
'prosecutor in the instant case would have warranted the Appellant,a Citizen,-
being found guilty of paragraph Two ,if not,afforded a new trial before a new
jury, if the Trial Court had declared a mistrial through error on part of the
’Defense Counsel injecting the "guilt" of his Client violating,Q_§_§Q§§§IIQ§L!§L
§h§§§:!_§§p_§l!i_§_l_that amounted to the Appellant,a Citizen,having given
evidence against himself prejudicing and harming the jury bt the taint of his

22

openingjargument&’

fln conclusion)the refusal and failure on part of the State's"fros, Atty.
knew his refusal and failure to act, as well as ,the Trial Court's refusal and
failure would be patently unfair where the injection inflicted taint prior to
the State's proffering of evidence. As this is affirmatively shown and reflec-
ted in the trial records supporting the advancement made in the best interest
of justice. a

With the Appellant,a Citizen,exercising his right to Petition this Court
for remedy,redress,relief and resolution in a matter of basics of fundamental
fairness and duenprocess'has been subject to deliberate indifference and call-
ous disregard that now reveals the protection and preservation of integrety-
of the jury trial process and procedure;as well'asvthe public trust of the ju-
dicial system.has been disregarded when the stae's Atty. chose to seek prosev

l

cution in lieu of his duties seeking justice.

____ t _

, g

rt The'hppellant,a Citizen,who`has and does in the best interest'df justice

would ask this Honorable Sixth Court of Appeals-to take judicial notice of the
'BRIEF`AMICUS OfPACIFIC LEGAL FOUNDATION IN:SUPFORT Of'PETITlONERES as filed by
the Debra J. La Fetra,an Attorney,who stated and plead at page six therein /
pursuant to and pertinent and relevant material surely relevant to the Court' s~

review ruling made on this pleading, For was State and plead as follows:

' "...The Constitution is not a treaty among sovereigns who are free

to act in violation of the rights of Citizens,but a soereign autho-

rity which restricts state autonomy by both implicit and explicit
limitationssMARIN V HUNTER"S'LESSEE114'US,(l WHEAT) 304,324-325”£_l816)..".‘;v

§§; the ruling and_opiniona of the Supreme Court of the United States in the
‘ case'o-f IYD_E§ y gAss.,302"Us '319,32`5:;(1937) addresses the- '_'implicit limitation';_
wh`ich,th'e "expl`;icit restrictions" are -set forth ir`i U S 'coNs'i‘Im'roN,ARTIcLE L
§ lO. `As this statement and pleading as done by`Attorney Debra J;LaFetra,of"
the Pacific Legal Foundation made before the Supreme Cour6 of the United States

in the CaSe Of PHILIP MORRlS USA,Inc. V WILLIAMS SUPREME ' j T NO 07-l2l6 does

 

 

 

support and substanciate this Sixth Court of Appeals granting relief herein-
after prayed for on all issues presented where the Appellant,a Citizen has
been denied both implicit and explicit rights under the u s constitution by
the 124th Dist. Court and its Officers having appeared in this casee
PRAYER
WHEREEORE PREMISES CONSIDERED,the Appellant,a Citizen,does`PRAY that this'

Honorable Sixth Court of Appeals does grant and order all preliminary motions

 

ORDERING the foregoing LETTER FORM PLEADING to be filed and processed whereas
the complained and pled unauthorized,unlawful,unconstitutional,acts,actions,
omissions,and otherwise conduct which has infected and caused the Appellant,a
Citizen,to be subjected to the travesty and miscarriage of justice in violation
of the_U S Constitution causing the Appellant,a Citizen to be subject to an ill-
egal judgement,conviction,and sentence that the Appellant,a Citizen seeks and
prays that the Court reverse and remand with insructions to aquit the Appellant,
a Citizen, of all allegations exept those of Paragraph Two which the Court
should instruct that the Appellant,a Citizen,be ordered immediately re-
leased as time served; And further,that the Honorable Sixth Court of Appeals
does grant and-order any and all other remedyvredress,relief and resolution
as authorized by Law and Equity of which the Appellant,a Citizen/does hereinafter
. affix his signature on this date January 6,2015 decalring,confirming,and plead-

' ing the foregoing and instant LETTER FORM PLEADINGe`to be true and correct.

'Respectfully submitted,

§Mg j v/e/ 1/@€ v/~?/'7'755
ERIc L. HILL #1917752

Appellant,a Citizen,"Pro Se"
Allred unit /T.D.c.J=C,I.D.

2101 FM 369 Nth

IOWA PARK,`TEXAS 76367-6568

24`

cERTIFIcATE oF SERVICE
I,ERIC L. HILL #l9l7752,do decalre under the penalty of.purjury of the laws

of the State of Texas and the United States the foergoing Letter Ebrm Pleading

”has been served upon the State's Appeal Counsel,namelyz Asst. Dist.Atty;Zan Colson
Brown at Gregg Co;Dist.Attyorney's Office{lOl East Methvin St.Suite333,Longview, tx
75601 by placing in the T.D.C.J. mailbox in`a postage pre-paid envelope for pick-up
by the Allred Unit Mairoom who will log the same in`the out-going Legal/Special
Mail-log and subsequently be deposited in the U S Postal Service for delivery

as stated to be to be a true and correct service executed on this date of 1/6/2015-

` fastv j ~A/EM /€/7.'752.
ERIC L. HILL #1917752
Appellant,"fro-Se"

Allred Unit / T.D.c.J.-c.I.D.
2101 FM 369 North

IowA PARK,'TEXAS 76367-6568

CC`Gregg Co. Dist Atty.

PERSONAL FILE 25